Citation Nr: 0927683	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic-stress 
disorder ("PTSD"), claimed as the result of a personal 
assault in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Detroit, Michigan, which denied the Veteran's 
claim of service connection for PTSD, claimed as the result 
of a personal assault in service.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is a Vietnam Era former serviceman who claims 
that his diagnosed PTSD is the result of a personal assault 
while serving in Kitzingen, Germany.  Specifically, he claims 
that he was raped and sodomized by three members of his 
platoon.  See PSTD questionnaire, January 2006.  He further 
contends that, as a result of the assault, he immediately 
began to drink heavily and engaged in various types of 
inappropriate behavior and was cited on several instances for 
disciplinary problems.  Id.  He says that these actions are 
evidence that the alleged assault took place.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of the DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If a PTSD claim is based on 
an in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate his or her 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3) 
(2008).

The Board notes that 38 C.F.R. § 3.304(f)(3) was revised in 
2002 to provide for specific notification to claimants 
alleging an undocumented personal assault in service 
concerning the types of evidence other than service records 
which could be submitted to corroborate such assault.  In 
particular, if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate his or her account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to the following: records from law 
enforcement authorities, mental health counseling centers, 
hospitals, or physicians, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to the 
following: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3); see Patton 
v. West, 12 Vet. App. 272 (1999) (holding that special VA 
Adjudication Procedure Manual evidentiary procedures apply in 
PTSD personal assault cases).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the appellant's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  See 67 Fed. 
Reg. 10330-10332 (March 7, 2002).  In this case, the Veteran 
was provided with appropriate notice in a letter dated 
January 2006.

A review of the evidence reveals that the Veteran entered the 
U.S. Army in February 1968 and completed his required 
advanced training in June 1968.  In July 1968, he was sent to 
Kitzingen for foreign service duty.  Although the Veteran has 
not been specific as to the date of the alleged incident (on 
his PTSD questionnaire, he wrote "March 1968?" and "August 
1969," but does not appear to be asserting that there was 
more than one incident), the claims folder contains no 
evidence that he engaged in any improper behavior or was 
otherwise cited or disciplined for any rule infraction during 
the 5-month period between July and December 1968.  However, 
his personnel records show that, beginning in December 1968, 
he was cited on several occasions for various behaviors.  In 
December 1968, he was cited for drinking in the billets.  In 
February 1969, he was cited for wrongfully and willfully 
discharging a firearm at the battalion ammo dump.  In March 
1969, he was charged with  breaking a rule that restricted 
him to certain areas of the base; shortly thereafter, he was 
reduced to the rank of Private E-2.  In May 1969, he was 
cited for several violations, including being asleep at his 
sentinel post, abandoning his weapon and radio at the 
battalion ammo dump, and being absent from his unit without 
permission on two occasions.  See Record of proceedings under 
Article 15, UCMJ, June 1969.  In June 1969, his commanding 
officer wrote that he was a "substandard" soldier who 
should be barred from reenlistment.  See Certificate for 
Unsuitability for Reenlistment, June 1969.  In support of 
that recommendation, the claims folder contains at least 
eight sworn statements from the Veteran's commanding officers 
and other superiors attesting to his behavioral problems and 
military performance issues.  His personnel records show that 
he was transferred to another unit during this period, 
although there is no indication if this was at his request.  
The personnel records further show that between September 
1969 and March 1970, he was counseled nine times for various 
problems, including not paying debts, an unsuitable personal 
appearance, his work habits, and being absent without leave.  
During a December 1969 counseling session, the commander 
noted that he had tried to find out what the Veteran's 
problem was, but could get no answers.  In March 1970, the 
Veteran was notified that he was to be given a general 
discharge.  See commander's counseling record, September 1969 
- March 1970.  In May 1970, he was discharged under Article 
15 of the Uniform Code of Military Justice for unfitness and 
unsuitability for duty.

As noted above, the Veteran claims that he was sodomized 
(with an object) during service.  Although a review of the 
Veteran's service treatment records indicates no specific 
complains or findings of any injuries during or before 
December 1968, the records show that in December 1969, he was 
seen for hemorrhoids and pain and bleeding on defecation.  He 
was also found to have skin tags around the anal area.  In 
January 1970, he was treated again for pain and anal bleeding 
and was diagnosed with Condylomata acuminate (genital or anal 
warts), a contagious sexually-transmitted disease.

In addition to the previously discussed evidence, the Veteran 
has also submitted an undated letter from his sister, who 
stated that the Veteran eventually told her that he had been 
sexually-assaulted in service.  She did not, however, 
indicate whether the Veteran told her when the alleged event 
occurred.  The Veteran has also indentified two serviceman by 
name that he claims participated in the attack, at least one 
of which (Pvt. R.) that was noted in the personnel records as 
a member of the Veteran's unit.

As noted, 38 C.F.R. § 3.304(f)(3) provides examples of 
various types of evidence that could corroborate a claimed 
personal assault.  Such examples include documentation of a 
sexually transmitted disease, such as was documented in 
service in December 1969.  Examples also include lay 
statements from family members such as the one submitted by 
the Veteran's sister. 

38 C.F.R. § 3.304(f)(3) further provides that VA may submit 
any such evidence as is described under that provision to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  In essence, unlike claims for PTSD that do not 
involve an assertion of personal or sexual assault, VA can 
take into account the opinion of a medical professional as to 
the likelihood that the stressor actually occurred, rather 
than just relying on such a professional to determine whether 
or not a stressor supports a diagnosis of PTSD.

As recent VA Medical Center ("VAMC") treatment records show 
that the Veteran has been diagnosed with PTSD, but has not 
been afforded a VA examination, the Board finds that, the 
Veteran should undergo a VA psychiatric evaluation to 
determine, pursuant to 38 C.F.R. § 3.340(f)(3), if the 
claimed event occurred and, of so, whether his PTSD is the 
result of a personal assault in service. 

Additionally, where VA has constructive and actual knowledge 
of the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  As records in the 
possession of the VA are deemed to be constructively of 
record, VA mental health records since January 2007 must be 
obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's 
PTSD since January 2007 and associate 
these records with the claims folder.  
Any negative reply should be included 
in the claims folder.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the likelihood that the Veteran's 
claimed personal assault actually took 
place, and if so, whether his PTSD is 
the result of that stressor.  The 
complete claims folder should be 
provided to the examiner, and the 
examiner should be asked to 
specifically state that the complete 
folder has been reviewed.  The examiner 
should be asked to provide a specific 
opinion as to the likelihood that the 
alleged stressor actually occurred, and 
if so, whether it is as least as likely 
as not that his PTSD or any other 
psychiatric disorder found to be 
present is related to such stressor.  
The examiner should render an opinion 
as to whether it is at least as likely 
as not (i.e., whether there is at least 
a 50 percent probability) that the 
claimed assault took place, and whether 
it is at least as likely as not that 
the Veteran's PTSD or other psychiatric 
disorder is related to the incident.  
Any and all opinions must be 
accompanied by a complete rationale.


The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs 
against the claim.  If, for any reason, 
the clinician is unable to offer an 
opinion, this should be noted and 
explained in the report.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case ("SSOC") and 
afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




